In an action for separation, the appeals are from the following orders: (1) An order dated April 4,1955, which, on reargument, awarded respondent temporary custody of the children of the parties, with the right of visitation to appellant; granted an allowance for the support of herself and the children, and a counsel fee of $750, with leave to apply to the trial court for an additional fee. The notice of appeal brings up for review the original order dated March 14, 1955, and an order dated April 1, 1955, granting a prior reargument; (2) an order dated August 18,1955, granting respondent an allowance to defend an appeal from a judgment of separation (reversed by this court, 1 A D 2d 675); (3) an order dated February 1, 1956, denying appellant’s motion to terminate the alimony and custody provisions of the order dated April 4, 1955, and (4) an order dated February 2, 1956, granting respondent an allowance for expenses of psychiatrists and an additional counsel fee, with leave to apply to the trial court for additional expenses and counsel fees. Orders dated April 4, 1955, August 18, 1955, February 1, 1956, and February 2, 1956, affirmed, with one bill of $10 costs and disbursements. Appeal from orders dated March 14, 1955, and April 1, 1955, dismissed, without costs. No opinion. Nolan, P. J., Beldock, Murphy, Hallinan and Kieinfeld, JJ., concur.